                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DR. JAY JOSHI, NATIONAL PAIN                          )
CENTERS, LLC,                                         )
                                                      )
                Plaintiffs,                           )
                                                      )            No. 18 c 5426
        v.                                            )
                                                      )            Judge Sara L. Ellis
DR. JAY K. JOSHI, INSTITUTE OF                        )
ADVANCED CARE & ANALYTICS, PC                         )
d/b/a PRESTIGE CLINICS                                )
                                                      )
                Defendants.                           )

                                       OPINION AND ORDER

        Plaintiff Dr. Jay Joshi, the founder of and sole treating physician at National Pain

Centers, LLC (“NPC”), specializes in treating patients with chronic pain. He developed a

reputation for his conservative use of opioids to treat patients, as well as his advocacy for

educating physicians about responsible treatment practices in the face of the opioid epidemic.

Defendant Dr. Jay K. Joshi is a general practitioner at Prestige Clinics (“Prestige”) who happens

to have the same name as Plaintiff. Plaintiff alleges that Defendant capitalized on this

coincidence by misappropriating Plaintiff’s reputation and credentials to bolster his own practice.

Plaintiff brought this suit against Defendant1 for: 1) false designation of origin, sponsorship, or

endorsement, and unfair competition under the Lanham Act, 15 U.S.C. § 1125(a), the Illinois

Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat. 505/2, the Illinois

Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2, as well as Illinois and Indian

common law (Counts I, II, VI, and VII); 2) trademark infringement under the Lanham Act,


1
  This Opinion refers to Dr. Jay Joshi as the “Plaintiff” and to Dr. Jay K. Joshi as the “Defendant” in order
to avoid confusion. Although this opinion sometimes refers to NPC separately, the Court considers its
claims the same as Plaintiff’s claims.
Illinois common law, and Indiana common law (Counts I, VI, VII); 3) trademark dilution under

the Federal Trademark Dilution Act of 1995 (“FTDA”), as amended by the Trademark Dilution

Revision Act of 2006, 15 U.S.C. § 1125(c), the Illinois Trademark Registration and Protection

Act (“ITRPA”), 765 Ill. Comp. Stat 1036/65, and Illinois common law (Counts III, IV, and V);

and 4) unjust enrichment (Count VIII). Defendant moves the Court to dismiss the complaint.

       The Court grants in part and denies in part Defendant’s motion. Because Plaintiff has

sufficiently pleaded his claim of false designation of origin and unfair competition, as well as for

trademark infringement, he may proceed with Counts I, II, VI, VII, and VIII. Plaintiff has not

sufficiently alleged his trademark dilution claims, so the Court dismisses Counts III, IV, and V.

                                         BACKGROUND2

       Plaintiff has practiced in the field of pain medicine for eighteen years. He entered

medical school when he was sixteen through an accelerated honors program. He then completed

an internship in internal medicine at Northwestern University before completing a residency and

fellowship at Henry Ford Hospital in Detroit, Michigan. During his fellowship, Plaintiff trained

in interventional spine and pain management, and he is now a board-certified anesthesiologist.

Plaintiff cultivated his practice and reputation around the conservative use of pain medicine, only

prescribing opioids after a thorough evaluation of his patient’s needs and exhausting other

options. With the rise of the “opioid epidemic,” Doc. 1 ¶¶ 17–20, Plaintiff has spoken publicly

about the dangers of over-prescribing opioids and the need for educating physicians who are not

trained in pain management. He has spoken “at over 600 conferences and presentations” on this

topic, “including PAINWeek, the largest Pain Management Conference in the United States.”

Id. ¶ 19. He has also worked for the Department of Substance Abuse at the World Health

2
 The facts in the background section are taken from Plaintiff’s complaint and are presumed true for the
purpose of resolving Defendant’s motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir.
2011).
                                                   2
Organization in Geneva, Switzerland. In 2011, Plaintiff founded NPC, which operates two

clinics and two surgical centers in the Chicago metropolitan area. NPC’s “primary stock in

trade” is the pain management services and reputation of Plaintiff, who is its sole treating

physician. Id. ¶ 16. NPC and Plaintiff have used the name Dr. Jay Joshi prominently in their

advertisements and have spent over $1 million to market their services.

       Until recently, Defendant practiced general medicine at Prestige, located in Illinois and

Indiana. As a family medicine physician, Defendant did not specialize in any particular area of

medicine, nor did he receive training specifically in anesthesiology or pain medicine. At some

point, however, Defendant began marketing himself as a pain specialist, utilizing his shared

name with Plaintiff and capitalizing on Plaintiff’s reputation for pain management. For example,

Defendant purposely combined or failed to fix his contact information on Plaintiff’s online

professional profiles, and he misappropriated Plaintiff’s credentials and patient reviews in his

marketing. He also “gave interviews to journalists who were trying to get in touch with, and

then thought they were speaking with,” Plaintiff. Id. ¶ 23.

       As a result of Defendant’s actions, more people began seeking treatment at Prestige, to

the point where Defendant saw thirty to forty pain patients a day. Between April and December

2017, Defendant issued more than 6,000 prescriptions for controlled substances, and he became

one of the leading prescribers of pain medications in the state of Indiana. In January 2018,

prosecutors indicted Defendant for illegally prescribing opioids. The indictment alleged that

Defendant signed prescriptions without seeing patients, and that he had his staff give out

prescriptions while he was on vacation. In July 2018, Defendant pleaded guilty to illegally

prescribing opioids. The news on local television stations, online, and in print, including in the

Chicago Tribune reported on the indictment and subsequent plea.



                                                 3
       The publicity surrounding Defendant’s criminal case took its toll on Plaintiff and NCP.

Other physicians stopped referring their patients to Plaintiff because they thought he was the one

who had been indicted. People that Plaintiff “ha[d] known for years, even decades” stopped

associating with him. Id. ¶ 27. Plaintiff typically gave over fifty presentations a year at different

conferences, but “has not received a single invitation to speak” since Defendant’s indictment. Id.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                            ANALYSIS

       Defendant first argues that Plaintiff cannot state a claim for false designation of origin,

sponsorship, or endorsement, and unfair competition under the Lanham Act because Defendant

did not use false or misleading representations to convey that Plaintiff endorsed or sponsored

Defendant’s medical services. Second, Defendant maintains that the Court should dismiss

Plaintiff’s trademark infringement claims because he does not have a protectable mark in the

name Dr. Jay Joshi. Third, Defendant asserts that even if Dr. Jay Joshi is a valid mark, Plaintiff
                                                  4
has not sufficiently alleged that it is famous to support his trademark dilution claims. Fourth,

Defendant asserts that the Court must dismiss the Illinois trademark dilution claims because

Plaintiff and Defendant are competitors.

       Although Defendant moves to dismiss the entire complaint, the parties agree that the

Court need not address each count separately. Plaintiff’s federal, state and common-law claims

are largely analyzed in the same way. IPOX Schuster, LLC v. Nikko Asset Mgmt. Co., 304 F.

Supp. 3d 746, 759 (N.D. Ill. 2018) (“The Court applies the same analysis for the Lanham Act

and common law claims.”); Spex, Inc. v. Joy of Spex, Inc., 847 F. Supp. 567, 579 (N.D. Ill. 1994)

(“Claims for unfair competition and deceptive business practices brought under Illinois statutes

are to be resolved according to the principles set forth under the Lanham Act.”). Because

Plaintiff’s unjust enrichment claim depends on the same underlying conduct, the Court considers

it as well under the federal analysis. Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir.

2011) (“[I]f an unjust enrichment claim rests on the same improper conduct alleged in another

claim, then the unjust enrichment claim will be tied to this related claim—and, of course, unjust

enrichment will stand or fall with the related claim.”). The Court excludes only Plaintiff’s

trademark dilution claims, which the Court analyzes differently under federal and state law.

Doctor’s Data, Inc. v. Barrett, 170 F. Supp. 3d 1087, 1100 n.9 (N.D. Ill. 2016). Therefore, with

the exception of Plaintiff’s dilution claims, the Court “will treat this case as a federal Lanham

Act case, analyzing the parties’ contentions under the principles and case law of that statute.”

TMT N. Am., Inc. v. Magic Touch GmbH, 124 F.3d 876, 881 (7th Cir. 1997).

       Before considering Defendant’s arguments, the Court briefly addresses its subject matter

jurisdiction to hear NPC’s claims. Defendant argues, in a footnote, that because NPC does not

own any rights in the name Dr. Jay Joshi, it does not have standing to assert any claims under the

Lanham Act. But the only case Defendant cites, Gruen Marketing Corp. v. Benrus Watch Co.,
                                                 5
specifically states that a party has standing to assert a claim if it has a “reasonable interest to

protect, which some courts have characterized as a commercial interest.” 955 F. Supp. 979, 983

(N.D. Ill. 1997) (citation omitted). NPC has a commercial interest in protecting the reputation

and name of its sole treating physician, and therefore, NPC has standing to assert claims under

the Lanham Act. Id.

I.      False Designation of Origin, Sponsorship, or Endorsement, and Unfair Competition

        Although the Lanham Act mostly deals with issues related to trademarks, a valid mark is

not a prerequisite to state a claim under § 43(a) of the Act, codified at 15 U.S.C. § 1125(a). See

Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28–29, 123 S. Ct. 2041, 156 L.

Ed. 2d 18 (2003). “[Section] 43(a) created a federal remedy against a person who used in

commerce either a false designation of origin, or any false description or representation in

connection with any goods or services.” Id. at 29 (internal quotation marks omitted). To

adequately state a claim under the Lanham Act, a plaintiff must allege: 1) that the defendant used

a false or misleading representation, description, or designation of origin, 2) in connection with

goods or services in interstate commerce; and 3) that the plaintiff believes he is likely to be

damaged as a result of the misrepresentation. Kennedy v. Nat’l Juvenile Det. Ass’n, 187 F.3d

690, 695–96 (7th Cir. 1999). Whether Plaintiff is likely to be damaged in this case means

considering whether Defendant’s misrepresentations are “likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of [Defendant] with

[Plaintiff], or as to the origin, sponsorship, or approval of his or her goods, services, or

commercial activities by [Plaintiff].” 15 U.S.C. § 1125(a)(1)(A); see Web Printing Controls Co.

v. Oxy-Dry Corp., 906 F.2d 1202, 1204 (7th Cir. 1990) (explaining that plaintiff could

demonstrate that he was likely to be damaged by showing consumers would be confused by

defendant’s misbranding).
                                                   6
        Defendant argues that the complaint does not “identify any claim of origin (false or

otherwise) of Defendant Dr. Joshi’s medical services.” Doc. 21 at 6. Defendant also contends

that the complaint does not allege specific false or misleading representations “that could

possibly lead consumers to believe incorrectly that Plaintiff Dr. Joshi endorses or sponsors the

services provided by Defendant Dr. Joshi.” Id. at 7. In other words, Defendant demands that

Plaintiff state in greater detail what actions or statements Defendant made that form the basis of

his claims. But all Plaintiff needs to allege at this stage is “a plausible claim for relief,” Iqbal,

556 U.S. at 679, after which he “receives the benefit of imagination, so long as the hypotheses

are consistent with the complaint,” Twombly, 550 U.S. at 563 (citation omitted). Plaintiff has

done this. He alleges that Defendant made false or misleading representations (that he was a

pain specialist, that he misappropriated Plaintiff’s credentials, and that he gave interviews to

journalists who thought he was the other Dr. Joshi) in interstate commerce (he marketed himself

in Illinois and Indiana), which damaged Plaintiff (Defendant diverted clients and press away

from Plaintiff, and the publicity surrounding Defendant’s criminal charges devastated Plaintiff’s

medical practice). That is all Plaintiff needs to allege to proceed with his claims. See Kennedy,

187 F.3d at 695–96. He does not need to plead specific “facts matching all statutory ‘elements’

and judicial ‘factors.’” Chapman v. Yellow Cab Coop., 875 F.3d 846, 848 (7th Cir. 2017). “A

full description of the facts that will prove the plaintiff’s claim comes later, at the summary-

judgment stage or in the pretrial order.” Id.



II.     Trademark Infringement

        To state a claim of trademark infringement, Plaintiff must allege that 1) Dr. Jay Joshi is a

protectable mark, and 2) that Defendant’s use of the mark is likely to cause confusion among

consumers. Phoenix Entm’t Partners v. Rumsey, 829 F.3d 817, 822 (7th Cir. 2016). A mark is
                                                   7
any “word, name, symbol, or device” that is used to “identify and distinguish” a person’s goods

or services from another person’s goods or services. 15 U.S.C. § 1127. Personal names are

considered “descriptive marks,” meaning they are not inherently distinctive the same way that

“fanciful” or “arbitrary” marks are. Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 786,

112 S. Ct. 2753, 120 L. Ed. 2d 615 (1992). Descriptive marks are not protected unless they have

acquired secondary meaning. Id.

       In Peaceable Planet, Inc. v. Ty, Inc., the Seventh Circuit explained that requiring

personal names to have secondary meaning “is better regarded as a generalization than as the

premise of a syllogism,” one whose “application is to be guided by the purposes that we have

extracted from the case law.” 362 F.3d 986, 990 (7th Cir. 2004). “The reluctance to allow

personal names to be used as trademarks reflects valid concerns (three such concerns, to be

precise), but they are distinct from the concern that powers the rule that descriptive marks are not

protected until they acquire secondary meaning.” Id. at 989. Here, at least one of the rationales

animating the personal name “rule” is apparent: courts are “reluctan[t] to forbid a person to use

his own name in his own business.” Id. As such, Plaintiff must show that the public came to

uniquely associate the name Dr. Jay Joshi with Plaintiff and NPC’s pain management services.

See Tartell v. S. Fla. Sinus & Allergy Ctr., Inc., 790 F.3d 1253, 1258 (11th Cir. 2015)

(explaining plaintiff doctor would need to show that “present-day [potential patients] would

specifically associate [his] name with [his services]” (alterations in original) (citation omitted)).

       Defendant argues that the complaint does not allege enough facts for the Court to find

that Plaintiff used his name as a mark, “rather than to describe himself as a doctor.” Doc. 13 at

9. But Plaintiff alleges that NPC used his name prominently in its advertising and that he and

NPC spent over $1 million dollars to advertise and promote their pain management services.

Plaintiff states that as a result of his long use and significant marketing activities, “both NPC and
                                                  8
[Plaintiff] have amassed invaluable goodwill in the name ‘Dr. Jay Joshi,’” and that people came

to associate the name with Plaintiff’s “impeccable reputation for responsible pain treatment and

management.” Doc. 1 ¶ 16. He further alleges that people who were seeking his services

became confused by Defendant’s false representations, and that this led to a surge in patients at

Defendant’s practice. This confusion alone suggests that Plaintiff’s name acquired the qualities

of a mark. See Two Pesos, Inc., 505 U.S. at 780 (Stevens, J., concurring) (“[U]nder the Lanham

Act [§ 43(a)], the ultimate test is whether the public is likely to be deceived or confused by the

similarity of the marks. . . . Whether we call the violation infringement, unfair competition or

false designation of origin, the test is identical—is there a ‘likelihood of confusion?’” (citation

omitted)); 2 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 15:11

(5th ed.) (“If buyers are confused between two sources, then this also means that they must have

recognized plaintiff’s designation as a trademark and associated it only with plaintiff. If this is

not so, how could there be any confusion over source or affiliation?”).

       Nonetheless, Defendant maintains that proving secondary meaning involves “rigorous

evidentiary requirements” including “the duration, extent, and nature of the plaintiff’s use of its

claimed mark in commerce.” Doc. 13 at 10. Defendant also argues that the pleading

requirement should be “particularly high, given that Defendant Dr. Joshi has the right to use his

own name.” Doc. 21 at 7. But Defendant demands too much of Plaintiff at this stage of the

proceeding. Requiring rigorous evidentiary requirements would be inconsistent with a “a short

and plain statement showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Moreover, determining whether a mark has acquired secondary meaning involves a fact-specific

inquiry that is generally not appropriate to decide on a motion to dismiss. See, e.g., Dean v.

Cortes, No. 2:18–cv–02335–CAS (JPRx), 2018 WL 3425016, at *6 (C.D. Cal. July 12, 2018)

(“[C]ourts have determined that secondary meaning need only be pled generally for purposes of
                                                  9
defeating a motion to dismiss.”); A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC, 131 F.

Supp. 3d 196, 213 (S.D.N.Y. 2015) (“[T]he question of whether a descriptive mark has acquired

the secondary meaning necessary to be distinctive generally should not—and here cannot—be

resolved on a motion to dismiss.”).

       Defendant’s objections that the complaint lacks enough detail could have been made

under Federal Rule of Civil Procedure 9(b) for cases alleging fraud. For the allegations that

Defendant “began holding himself out to the public as a pain specialist, despite having no

experience or expertise in pain medicine,” and that he misappropriated Plaintiff’s credentials and

“intentionally abetted” the confusion among patients, Doc. 1 ¶¶ 22–23, all seem to be “premised

upon a course of fraudulent conduct” so as to invoke Rule 9(b). Borsellino v. Goldman Sachs

Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007). But Defendant does not mention Rule 9(b) and has

thereby waived its requirements. Omans v. Manpower, Inc., No. 11 C 8178, 2012 WL 1565339,

at *5 (N.D. Ill. May 2, 2012) (“Defendant did not move to dismiss this count on Rule 9 grounds,

and Rule 9 objections are thereby waived.”); United Nat. Records, Inc. v. MCA, Inc., 609 F.

Supp. 33, 38–39 (N.D. Ill. 1984) (“A party who fails to raise a Rule 9(b) objection normally

waives the requirement.”); see also Gensler v. Strabala, 764 F.3d 735, 739 (7th Cir. 2014)

(declining to affirm dismissal of complaint on the alternative ground that it lacked sufficient

particularity because appellee did not invoke Rule 9(b)). Under the pleading standards set out

under Twombly, 550 U.S. at 563, and Iqbal, 556 U.S. at 679, all Plaintiff need allege is that his

claim is plausible. Plaintiff has done so and may proceed with his trademark infringement

claims. Because Plaintiff’s unjust enrichment claim depends on the same underlying facts, he

may also proceed with that claim. Cleary, 656 F.3d at 517.

III.   Trademark Dilution

       A.      Dilution under the FTDA
                                                10
       To state a valid dilution claim, Plaintiff must show 1) the mark Dr. Jay Joshi is famous,

2) Defendant adopted the same name after Plaintiff’s mark became famous, 3) Defendant’s use

of his name will likely dilute Plaintiff’s mark, and 4) Defendant uses his name in commerce for

commercial purposes. Eli Lilly & Co. v. Nat. Answers, Inc., 233 F.3d 456, 466 (7th Cir. 2000).

Plaintiff does not need to show a likelihood of confusion. Id. Instead, Plaintiff can show that

Defendant harmed the reputation of Plaintiff’s mark (tarnishing) or impaired the distinctiveness

of plaintiff’s mark (blurring). 15 U.S.C. § 1125(c). Fame in the context of a dilution claim

means that the mark “is widely recognized by the general consuming public of the United States

as a designation of source of the goods or services of the mark’s owner.” Id. This requires a

level of fame far beyond that required for the likelihood of confusion test. Coach Servs., Inc. v.

Triumph Learning LLC, 668 F.3d 1356, 1373 (Fed. Cir. 2012) (“It is well-established that

dilution fame is difficult to prove”); Everest Capital Ltd. v. Everest Funds Mgmt., L.L.C., 393

F.3d 755, 763 (8th Cir. 2005) (“The judicial consensus is that ‘famous’ is a rigorous standard.”);

Avery Dennison Corp. v. Sumpton, 189 F.3d 868, 875 (9th Cir. 1999) (“Dilution is a cause of

action invented and reserved for a select class of marks[.]”); McCarthy, supra, § 24:104 (“Under

both state and federal antidilution laws, the general rule is that only very well-known and strong

marks need apply for the extraordinary scope of exclusivity given by antidilution laws.”). To

reach the requisite level of fame, a mark must generally be a “household name.” Coach Servs.

668 F.3d at 1373 (citation omitted).

       Defendant maintains that the name Dr. Jay Joshi is not famous, and that such a claim

borders on the frivolous. The Court agrees that Plaintiff’s allegations cannot plausibly meet such

a stringent standard. Plaintiff alleges that he has been recognized nationally and internationally

for his achievements, that he lectures regularly around the country, and that he has spent over $1

million dollars to advertise and promote his services. It may well be true that Plaintiff has
                                                11
become “famous in the field of pain medicine.” Doc. 1 ¶ 16. But Congress specifically amended

the FTDA to eliminate “niche fame” and instead “us[es] the ‘general consuming public’ as the

benchmark.” Coach Servs., 688 F.3d at 1372 (quoting 15 U.S.C. § 1125(c)). National or even

international publicity is not enough. See Plumeus, Inc. v. Intersog LLC, No. 13 C 2206, 2013

WL 5609331, at *2 (N.D. Ill. Oct. 11, 2013) (finding “substantial resources” invested in

“numerous national and international marketing campaigns” insufficient to state a plausible

claim). Nor are millions of dollars spent on marketing. See Black & Decker Corp. v. Positec

USA Inc., No. 11-cv-5426, 2015 WL 1543262, at *34 (N.D. Ill. Mar. 31, 2015) (finding $150

million spent on promoting trade dress and $20 billion in sales of power tools only established

recognition in a niche market and was insufficient to survive motion for summary judgment). In

Coach Services, the Federal Circuit considered a dilution claim that appellant—who sells luxury

goods using the “COACH” mark—had filed in opposition to a test preparation company

registering the same mark. 668 F.3d at 1362. To show that the COACH brand was famous,

appellant submitted that it had used the mark for over fifty years, that it operated approximately

400 retail stores, that it spent between $30 to $60 million a year on advertising, and that its

annual sales were approximately $3.5 billion. Id. at 1367. The court found that this was not

enough to establish fame for dilution under the 15 U.S.C. § 1125(c). Id. at 1376. Based on the

allegations in his complaint, Plaintiff cannot hope to show nearly as much recognition as the

appellant did in Coach Services. See TrueNorth Cos., L.C. v. TruNorth Warranty Plans of N.

Am., LLC, 292 F. Supp. 3d 864, 873 (N.D. Iowa 2018) (“[T]he nature of a dilution claim itself

makes it difficult to state a claim to relief that is plausible on its face.”); see also Bd. of Regents,

Univ. of Texas Sys. ex rel. Univ. of Texas at Austin v. KST Elec., Ltd., 550 F. Supp. 2d 657, 678

(W.D. Tex. 2008) (finding that University of Texas longhorn logo, despite University’s millions

of dollars in licensing royalties, retail sales of nearly $400 million, and the logo’s prominent
                                                   12
display during nationally televised sports, had only acquired niche fame that could not survive

summary judgment). For these reasons, Plaintiff has not stated a plausible dilution claim under

the FTDA.

       B.      State and Common Law Dilution Claims

       The ITRPA only requires that a mark be famous in Illinois. 765 Ill. Comp. Stat. 1036/65.

It also requires that the plaintiff show dilution occurred, as opposed to a likelihood of dilution.

See Doctor’s Data, Inc., 170 F. Supp. 3d at 1100 n.9. Defendant does not ask the Court to

dismiss Plaintiff’s state dilution claims for lack of fame. Instead, Defendant contends that

protection under the ITRPA is not available to competitors. AHP Subsidiary Holding Co. v.

Stuart Hale Co., 1 F.3d 611, 619 (7th Cir. 1993) (“[T]he protection of the Illinois Anti-Dilution

statute is not available to competitors under Illinois case law.”). Parties are in competition with

one another if they vie for the same market, or if consumers could view one party’s services as

an alternative to the other party’s services. See, e.g., Manley v. Boat/U.S., Inc., 75 F. Supp. 3d

848, 857 (N.D. Ill. 2014) (“Parties qualify as competitors in the context of dilution claims when

they are engaged in the same kind of business in the same area.”); S & A Futures, LLC—Series 2

v. Sysco Chicago, Inc., No. 11 C 7629, 2012 WL 851556, at *7 (N.D. Ill. Mar. 13, 2012) (finding

parties were competitors where defendant’s food products were seen as an alternative to

plaintiff’s food products). Neither party addresses whether the analysis for Plaintiff’s common

law dilution claim differs from his statutory claim; thus the Court presumes they are the same.

See IPOX Schuster, 304 F. Supp. 3d at 764 (applying same analysis to dilution claims under the

ITRPA and Illinois common law).

       Plaintiff does not respond to Defendant’s arguments on this point. Therefore, the Court

assumes Plaintiff has abandoned his state and common law dilution claims and the Court need

not consider the issue further. See Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (a
                                                 13
party waives an argument “where a litigant effectively abandons the litigation by not responding

to alleged deficiencies in a motion to dismiss.”); Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d

1039, 1041 (7th Cir. 1999) (collecting cases). Accordingly, the Court dismisses Plaintiff’s

federal, state, and common law dilution claims.

                                        CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part Defendant’s motion

to dismiss [13]. The Court dismisses Plaintiff’s claims for trademark dilution under the FTDA,

the ITRPA, and Illinois common law without prejudice (Counts III, IV, and V). Plaintiff may

proceed with his remaining claims for false designation of origin, sponsorship, or endorsement,

and unfair competition; trademark infringement; and unjust enrichment (Counts I, II, VI, VII,

and VIII).



Dated: August 1, 2019                                       ______________________
                                                            SARA L. ELLIS
                                                            United States District Judge




                                                  14
